MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por la Directora General de Minería
del Ministerio de Energía y Minas, Ing. María Chappuis Cardich, identificada con DNI N*
10552295, autorizada por el artículo 13” del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará "EL ESTADO”; y,

(ii) La empresa ANGLOGOLD ASHANTI EXPLORACIÓN PERÚ S.A.C., identificada
con RUC N* 20430832957, con domicilio en Av. La Floresta N* 497, Ofc. 104, San Borja,
Lima 41, representada por el señor Alejandro Eguren Anselmi, Gerente Administrativo, con
facultades inscritas en el Asiento C 00002, de la Partida Registral N” 11378211 del Registro
de Personas Jurídicas de la Superintendencia Nacional de los Registros Públicos, a quien en
adelante se le denominará "EL INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2, Mediante Ley N? 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de 4
exploración

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 30 de marzo de 2004 la suscripción del Contrato
de Inversión al que se refiere el articulo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 4 838 921,00 (Cuatro Millones
Ochocientos Treinta y Ocho Mil Novecientos Veinte y Uno y 00/100 Dólares Americanos),
en un plazo de catorce (14) meses contado a partir del mes de noviembre de 2004 hasta
diciembre de 2005.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial del Ministerio de Energía y
Minas, la misma que como Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:
Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los

beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energia y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo 3” del
Reglamento.

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) dias siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, alos de 22 dias del mes de noviembre de dos mil cuatro.

Paro DI

EL ESTADO RSI TA
—

_—_—_—
Ing. Maria Chappuis C.

rectora General a Minnrin
"9"WS (3d SINOIDVYOldX3 LINVHSY TODO TONY
$007 3YBNZIDIO Y Y00Z INBNZIAON OCORIIA
SNOID0VYO1dX3 NA NOISYJANI 30 VAVYDONOYI 130 NIVNSIY

LN OX3INV
“AÑO DEL ESTADO DE DERECHO Y DE LA GOBERNABILIDAD DEMOCRÁTICA"

MINISTERIO DE ENERGÍA Y MINAS

ANEXO 11

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL
IMPUESTO GENERAL A LAS VENTAS E IMPUESTO DE PROMOCIÓN MUNICIPAL

ANGLOGOLD ASHANTI EXPLORACIÓN PERÚ S.A.C.

SUBPARTIDA DESCRIPCIÓN

NACIONAL

2508.10.00.00 Bentonita

3824.90.60.00 Preparaciones para fluidos de perforación de pozos ("lodos")
3926.90.60.00 Protectores antirruidos de materia plástica

6401.10.00.00 Calzado con puntera metálica de protección

6506.10.00.00 Cascos de seguridad

7228.80.00.00 Barras huecas para perforación de aceros aleados o sin alear
7304.21.00.00 Tubos de perforación de los tipos utilizados para la extracción de petróleo

o gas

8207.13.10.00

Trépanos y coronas con parte operante de cermet

8207.19.10.00

Trépanos y coronas excepto de cermet.

8207.19.21.00

Brocas diamantadas excepto de cermet.

8207.19.29.00

Las demás brocas excepto de cermet y diamantadas.

8207.19.30.00

Barrenas integrales.

8207.19.80.00

Los demás útiles intercambiables de perforación y sondeo.

8207.19.90.00

Partes de útiles intercambiables.

8207.90.00.00 Los demás útiles intercambiables.

8430.41.00.00 | Las demás máquinas de sondeo o perforación autopropulsadas.

8430.49.00.00 | Las demás máquinas de sondeo y perforación excepto autopropulsadas.

8431.43.00.00 Partes de las máquinas de sondeo o perforación de la subpartida 843041
0 843049.

8524.39.00.00 Los demás discos para sistemas de lectura por rayos láser.

8525.10.10.00

Aparatos emisores de radiotelefonía o radiotelegrafía.

8525.20.19.00

Los demás aparatos emisores con aparato receptor incorporado de
radiotelefonía,

8704.21.00.10 Camionetas pick-up ensambladas con peso total con carga máxima inferior
O igual a 5 toneladas Diesel.
8705.20.00.00 Camiones automóviles para sondeo o perforación
9006.30.00.00 Cámaras especiales para fotografía submarina o aérea, examen médico de
órganos internos o para laboratorios de medicina legal o identificación
judicial.
9011.10.00.00 Microscopios estereoscopicos.
9011.20.00.00 Los demás microscopios para fotomicrografía, cinefotomicrografía o
microproyección.
9012.10.00.00 Microscopios, excepto los ópticos, difractógrafos.
9014.20.00.00 Instrumentos y aparatos para navegación aérea o espacial (excepto las
brújulas).
9014.80.00.00 Los demás instrumentos y aparatos de navegación.
9015.10.00.00 Telémetros.

Av. Las Artes Sur N* 260 - LIMA 41
Teléfonos. (51-1) 475-0065
www mine. gob pe email: consultas-ágmEminem.gob pe

“AÑO DEL ESTADO DE DERECHO Y DE LA GOBERNABILIDAD DEMOCRÁTICA”.

MINISTERIO DE ENERGÍA Y MINAS

9015.20.10.00 Teodolitos
9015.20.20.00  |Taquímetros 7]
9015.30.00.00 Niveles

9015.40.10.00 Instrumentos y aparatos de fotogrametría, eléctricos o electrónicos
9015.40.90.00 Los demás instrumentos y aparatos de fotogrametría excepto eléctricos o

electrónicos.
9015.90.00.00 Partes y accesorios
9020.00.00.00 Los demás aparatos respiratorios y máscaras antigás, excepto las

máscaras de protección sin mecanismo ni elemento filtrante amovible.
9027.30.00.00 Espectrómetros, espectofotómetros y  espectrógrafos que utilicen
radiaciones ópticas (UV, visibles, IR).

a) Servicios de Operaciones de Exploración Minera

- Topográficos y geodésicos

- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución
fotogramétrica, fotografías aéreas, mecánica de rocas)

- Servicios geofísicos y geoquímicos (incluye ensayes)

- Servicios de perforación diamantina y de circulación reversa (roto percusiva)

- Servicios aerotopográficos

- Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
aerotransportados

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

| b) Otros Servicios Vinculados a la Actividad de Exploración Minera
- Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto.

- Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera.

- Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y
desarmado de maquinarias y equipo necesario para las actividades de la exploración minera.

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera.

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración.

- Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos.

- Servicios médicos y hospitalarios.
- Servicios relacionados con la protección ambiental.

- Servicios de sistemas e informática.

- Servicios de comunicaciones, incluyen comunicación radial, telefonía satelital.
- Servicios de seguridad industrial y contraincendios.

- Servicios de seguridad y vigilancia de instalaciones y personal operativo.

- Servicios de seguros.
- Servicios de rescate, auxilio.

Av. Las Artes Sur N* 260 — LIMA 41
Teléfonos: (51-1) 475-0065
ven minem gob.pe email: consultas-dgmEminem gob pe
ANEXO lll
ANGLOGOLD ASHANTI EXPLORACIÓN PERÚ S.A.C.

Concesiones Mineras

ITEM NOMBRE CÓDIGO ÚNICO | HECTAREAS ]
DE CONCESIÓN

1  [ANGLO 27 010044600 900
2 [ANGLO 50 010160500 1000
3 [ANGLO 64 010180300 1000
4 — [ANGLO 65 010180400 1000
5 [ANGLO 66 | > 010212300 1000
6  [ANGLO 67 010212400 1000
7 [ANGLO 68 010212500 500
8 [ANGLO71 010019001 1000|
9  [ANGLO72 010019101 1000
10  [ANGLO 73 010019201 598.87
11  [ANGLO74 010019301 500
12  [ANGLO 77 010050201 1000
13  [ANGLO 78 010068401 1000
14  [ANGLO 79 010079701 1000
15  [ANGLO 80 | — 010079801 1000
16  [ANGLO 81 010079901 1000
17 — [ANGLO 82 010080001 790.46
18  |ANGLO 83 010080101 85.42|
19 — [ANGLO 84 010080201 773.35
20  [ANGLO 85 010080301 7.24
21  [ANGLO 85-B 010080301 4.81
22 [ANGLO 85-C 010080301 13.21
23 [ANGLO 86 010080401 683.27
24  [ANGLO 87 010082601 994.02
25 [ANGLO 88 010082701 1000
26  [ANGLO 89 010082801 | 700
27  [ANGLO 90 010082901 700
28  [ANGLO 94 010091401 336
29  [ANGLO 95 | o10091601 569.79
30 [ANGLO 96 010091701 599.99
31  [ANGLO 97 010091501 503.63
32  [ANGLO 98 010098401 900
33 |ANGLO 99 010098501 | 1000
34  [ANGLO 100 010098601 1000
35  |ANGLO 101 010098701 1000
36  |ANGLO 102 010098801 1000
37 [ANGLO 103 010098901 1000
38 [ANGLO 104 010099001 700
39  |ANGLO 105 010099101 1000
40  [ANGLO 106 010099201 1000
41  [ANGLO 108 010111101 600]

o

42  [ANGLO 109 — o10111301 1000
43 [ANGLO 110 010111401 1000
44  [ANGLO 111 010070002 | 1000
45  [ANGLO 112 010070102 1000
46 [ANGLO 113 010070202 1000
47 [ANGLO 114 010070302 1000
48  [ANGLO 115 010070402 900
49  [ANGLO 116 010095102 600
50 [ANGLO 118 010095302 1000
51  [ANGLO 119 010095402 1000
52  |ANGLO 124 010094802 929.70
53 [ANGLO 126 010095002 1000
54 — [|ANGLO 128 | — 010165102 900
55  |ANGLO 129 010165202 1000
56 [ANGLO 130 010165302 900
57 [ANGLO 131 010165402 o
58 [ANGLO 132 010165702 | 900
59  [ANGLO 133 010000203 1000
60 [ANGLO 134 010000303 1000
61 [ANGLO 135 010000403 1000
62  [ANGLO 136 [010000503 1000
63 [ANGLO 137 010000603 400
64  [ANGLO 138 010144603 1000
65  [ANGLO 139 010158903 200
66 [ANGLO 140 010219103 | — 900
67 [ANGLO 141 010219203 900
68 [ANGLO 142 010375803 900

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por la Directora General de Minería, Ing. María Chappuis Cardich, identificada con Documento
de Identidad Nacional N” 10552295, autorizada por el articulo 13” del Reglamento de la Ley
N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en
Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará el
ESTADO; y de la otra parte la empresa ANGLOGOLD ASHANTI EXPLORACIÓN PERÚ
S.A.C., identificada con RUC N* 20430832957, con domicilio en Av. La Floresta N* 497,
Ofc. 104, San Borja, Lima 41, representada por el señor Alejandro Eguren Anselmi, Gerente
Administrativo, con facultades inscritas en el Asiento C 00002, de la Partida Registral N”
11378211 del Registro de Personas Jurídicas de la Superintendencia Nacional de los
Registros Públicos, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
528-2002-EM, de fecha 12 de noviembre de 2002, que designa a la Ing. María Chappuis
Cardich como Directora General de Minería y la Resolución Ministerial N” 346-2004-MEM/DM
que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima. 22 NOV. 2004

€ Pracia Eha feos

ESTADO PERUANO NISTA

TA

Ministerio de Energía y Minas

Se hizo entrega de un juego del Contrato de Inversión en Exploración al Gerente
Administrativo Sr. Alejandro Eguren Anselmo, con D.N.I. N* NIZIIZES

San Borja, 24 de Noviembre 2004
